                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-171-GCM-DCK

 GARY WESLEY HALL,                                    )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 THE LINCOLN NATIONAL LIFE                            )
 INSURANCE COMPANY,                                   )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Joint Notice Of Settlement And

Request To Stay” (Document No. 8) filed December 7, 2018. The undersigned construes this

filing as a motion to stay, and immediate review is appropriate. Having carefully considered the

motion and the record, and noting consent of the parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Joint Notice Of Settlement And Request To

Stay” (Document No. 8) is GRANTED. This matter is STAYED pending further Order of this

Court.

         IT IS FURTHER ORDERED that the parties may file a Stipulation of Dismissal on or

before January 8, 2019. If the parties are unable to finalize settlement, Defendant shall file an

Answer to Plaintiff’s Complaint on or before January 11, 2019.



                                         Signed: December 12, 2018
